Blackburn, Judge.
In Elliott v. McDaniel, 224 Ga. App. 848 (5) (483 SE2d 104) (1996), this Court imposed the punitive damages cap of OCGA § 51-12-5.1 (g) on the basis that the jury did not make a separate finding that the Elliotts acted wdth specific intent to cause McDaniel harm in this action for fraud and misrepresentation. In McDaniel v. Elliott, 269 Ga. 262 (497 SE2d 786) (1998), the Supreme Court reversed this Court’s holding in that case, and held that the jury necessarily found specific intent to harm as an essential element of McDaniel’s intentional fraud claim. The Court then, however, provided that consistent with our holding, a separate, specific finding of intent to cause harm and a charge thereon would be required in all future cases, but not this one. Accordingly, to the extent that this decision of the Supreme Court reverses the opinion of this Court, our original judgment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment reversed.


Beasley, J., and Senior Appellate Judge Harold R. Banke concur.